Title: To George Washington from the Maryland Council, 10 July 1780
From: Maryland Council
To: Washington, George


					
						Sir,
						Annapolis 10th July 1780 In Council
					
					In consequence of the Resolutions of Congress; Letters from your Excellency and the Committee of Co-operation relative to Men, Money and the Supplies of Provisions, Horses and Waggons allotted to be furnished by this State, the General Assembly impressed with an adequate Idea of the Wants of the Army and the indispensible Necessity of providing in the most ample Manner for their Relief, feeling the Difficulties, that surround and embarrass your Excellency and impelled by that patriotic Zeal and Love of Independence which have actuated their Conduct upon every trying Emergency and anxiously Solicitous to free you from your peculiarly distressing Situation and to enable you to concert and execute a proper plan of Operations have passed the following Laws “An Act to procure Recruits &ca.[”] [“]a Supplement to the Act to procure Recruits &ca” [“]An Act to expedite the raising an Additional Battalion of Regulars[”] “An Act to procure a Supply of Salt Meat for the Use of the Army,[”] and [“]An Act to procure an Extra Supply of Provisions of the Bread kind also Waggons & horses &ca[”] Copies of which we have the Honor to transmit.
					We have appointed fit persons in the several Counties to carry these Laws into full Execution and have directed them to apprize the people of our Intention to make use of the Extraordinary Power of Seizure with which We are vested if they do not readily and chearfully furnish those

Articles so necessary for the Army. It is not in our power precisely to ascertain and explicitly advise you what will be the Effect of our Endeavors under these Laws; but we can with Confidence assure you that if the Abilities of our People and our utmost exertions are competent to the purposes intended to be effectuated by them, every thing required will be supplied as expeditiously as possible. We do not Apprehend a failure in our undertaking to raise an Additional Regiment within the time limited in Lieu of the Militia required but if it should happen they are to be ordered out to make up the Deficiency in the Manner directed and then We shall have it in our Power to assist Your Excellency with a Troop or more of Light horse composed of some of our most respectable Citizens.
					You will percieve by the enclosed Copy of “An Act to encourage the raising a Volunteer Troop of Light Horse &ca[”] that a number of Gentlemen in Baltimore Town have offered to form themselves into a Troop of Light Horse, and to furnish themselves at their own Expence; This laudable and disinterested Conduct, we hope will be emulated by the Gentlemen of the several Counties in this State.
					We shall constantly correspond with and inform your Excellency of the Success in the Execution of the enclosed Laws and give you full and speedy Intelligence of all Matters that may tend to promote the Interest of the United States and assist the Operations of this Campaign. We have the Honor to be, with the highest personal respect and Esteem, Your Excellency’s Mo. Obedt & Mo. Hble servt
					
						Tho. S. Lee
					
				